DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a second change which is an amount of change of a direction with respect to a direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased.” should be changed to -- a second change which is an amount of change of a direction with respect to a second direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased.--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “wherein the target trajectory generator is configured to generate the target trajectory such that a distance in the road width direction between candidate points adjacent to each other in a road length direction out of candidate points which segments the target trajectory at a pitch of a predetermined distance is decreased.” should be changed to -- wherein the target trajectory generator is configured to generate the target trajectory such that a distance in the road width direction between candidate points adjacent to each other in a road length direction out of the candidate points which segments the target trajectory at a pitch of a predetermined distance is decreased.--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “wherein the target trajectory generator is configured to generate a temporary trajectory in which a score based on the first index and the second index correlated with a plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of temporary trajectories as the target trajectory” should be changed to -- wherein the target trajectory generator is configured to generate the temporary trajectory in which a score based on the first index and the second index correlated with the plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of temporary trajectories as the target trajectory --.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “wherein the target trajectory generator is configured to generate a temporary trajectory in which a score based on the first index and the second index correlated with a plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of the temporary trajectories as the target trajectory ” should be changed to -- wherein the target trajectory generator is configured to generate a temporary trajectory in which a score based on the first index and the second index correlated with the plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of the temporary trajectories as the target trajectory--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “wherein the third index deriver is configured to derive the third index such that the third index has a more positive value as a distance in a road width direction between candidate points adjacent to each other in the road length direction becomes less for the plurality of candidate points included in the temporary trajectory” should be changed to --wherein the third index deriver is configured to derive the third index such that the third index has a more positive value as a distance in a road width direction between the plurality of candidate points adjacent to each other in the road length direction becomes less for the plurality of candidate points included in the temporary trajectory--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “wherein the third index deriver is configured not to derive the third index from a temporary trajectory in which a distance in a road width direction between candidate points adjacent to each other in the road length direction is greater than a threshold value” should be changed to -- wherein the third index deriver is configured not to derive the third index from the temporary trajectory in which a distance in a road width direction between the plurality of candidate points adjacent to each other in the road length direction is greater than a threshold value--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “wherein the target trajectory generator is configured to move one of two candidate points in which a distance in the road width direction is greater than a threshold value in the road width direction such that the distance is not greater than the threshold value when the distance in the road width direction between candidate points which constitute the generated target trajectory and are adjacent to each other in a road length direction is greater than the threshold value” should be changed to -- wherein the target trajectory generator is configured to move one of two candidate points in which a distance in the road width direction is greater than a threshold value in the road width direction such that the distance is not greater than the threshold value when the distance in the road width direction between the two candidate points which constitute the generated target trajectory and are adjacent to each other in a road length direction is greater than the threshold value --.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “wherein the target trajectory generator is configured to set a search start point which is used to ascertain whether the distance in the road width direction between candidate points adjacent to each other in the road length direction is greater than the threshold value to a trajectory point which is farthest from the vehicle in the road width direction out of trajectory points constituting the target trajectory” should be changed to -- wherein the target trajectory generator is configured to set a search start point which is used to ascertain whether the distance in the road width direction between the two candidate points adjacent to each other in the road length direction is greater than the threshold value to a trajectory point which is farthest from the vehicle in the road width direction out of trajectory points constituting the target trajectory--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “a second change which is an amount of change of a direction with respect to a direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased” should be changed to -- a second change which is an amount of change of a direction with respect to a second direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “generating a temporary trajectory in which a score based on the first index and the second index correlated with a plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of the temporary trajectories as the target trajectory at the time of generating the target trajectory” should be changed to -- generating a temporary trajectory in which a score based on the first index and the second index correlated with the plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of the temporary trajectories as the target trajectory at the time of generating the target trajectory--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an obstacle recognizer configured to recognize an obstacle...”
“a target trajectory generator configured to generate a target trajectory...”
“a first index deriver configured to derive a first index...”
“a second index deriver configured to derive a second index...”
“a third index deriver configured to derive a third index...”
 in claims 1-10.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0038]: FIG. 2 is a diagram illustrating functional configurations of the first controller and the second controller. The first controller 120 includes, for example, a recognizer 130 and a movement plan generator 140. & para. [0042]: The movement plan generator 140 includes, for example, a candidate point setter 141, a first index deriver 142, a second index deriver 143, a third index deriver 144, and a target trajectory generator 145. Some or all of the candidate point setter 141, the first index deriver 142, the second index deriver 143, and the third index deriver 144 may be included in the recognizer 130.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the claim limitation “wherein the target trajectory generator is configured to generate the target trajectory such that a first change which is an amount of change in a road width direction from the target trajectory which is generated in a previous cycle during repeated execution and a second change which is an amount of change of a direction with respect to a direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased”. One of ordinary skill in the art cannot discern which amount of change is applied in which direction. It is not explicitly clear what the “amount of change” contains and how the change is applied exactly. 
The term “near” in claims 1, 4, 11 & 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “more negative” in claims 3-4, & 12 is a relative term which renders the claim indefinite. The term “more negative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “closer” in claims 3-4, & 12 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “more positive” in claims 3-7, & 12 is a relative term which renders the claim indefinite. The term “more positive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “less” in claims 5-7 is a relative term which renders the claim indefinite. The term “less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 4-6 & 12 recites the limitation "the road length direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, & 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0166940A1 (“Sarkar”).
As per claim 1 Sarkar discloses
A vehicle control device comprising:
an obstacle recognizer configured to recognize an obstacle which is located near a vehicle (see at least Sarkar, para. [0035]: Further, the processor 109 may detect an occurrence of a predefined condition related to diversion of the autonomous vehicle 101 from a planned navigation path , based on the environment data. As an example, the predefined condition related to the diversion may include, but not limited to, a presence of an obstacle in the planned navigation path, a requirement for changing a lane or a requirement for realigning to the planned navigation path. As an example, when an obstacle such as a rock appears on the planned navigation path, the autonomous vehicle 101 may have to divert from the planned navigation path to avoid the obstacle.); and
a target trajectory generator configured to generate a target trajectory in which the vehicle is to travel repeatedly with a predetermined cycle time (see at least Sarkar, para. [0027]: Accordingly , the trajectory determining system may determine linear velocity and angular velocity, using which position co-ordinates and orientation of the autonomous vehicle are determined for each of one or more co-efficient value sets corresponding to the minimum lateral shift at a plurality of time instances. & para. [0036-0037]: Upon determining the minimum lateral shift, the processor 109 may compare the minimum lateral shift with pre-stored values to determine one or more co-efficient value sets corresponding to the minimum lateral shift. In an embodiment , the pre - stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101... Subsequently , the processor 109 may determine position co - ordinates and orientation at the corresponding time instances using the corresponding linear velocity and the corresponding angular velocity . In an embodiment , the processor 109 may continue to determine the linear velocity , the angular velocity , the position coordinates , and the orientation until the linear velocity is determined to be at least a predefined percentage to an initial linear velocity of the autonomous vehicle 101 recorded at the predefined distance),
wherein the target trajectory generator is configured to generate the target trajectory such that a first change which is an amount of change in a road width direction from the target trajectory which is generated in a previous cycle during repeated execution (see at least Sarkar, para. [0036]: In an embodiment, the pre-stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101. As an example, the one or more predefined trial conditions may include, but not limited to, speed of the autonomous vehicle 101, size of an obstacle that triggers diversion of the autonomous vehicle 101, terrain condition where the trial run is conducted such as slope of the road, type of road etc. and shape of a path where the trial run is conducted such as a straight road or a curvy road. In an embodiment, the pre-stored values may include, but not limited to, lateral shift values and a co-efficient value set corresponding to each lateral shift value and approach speed of the autonomous vehicle 101. para. [0046-0047]: FIG. 2B illustrates an exemplary lateral shift 201 when the obstacle 115 is bypassed slowly and FIG. 2C illustrates an exemplary lateral shift 201 when the obstacle 115 is bypassed fast... In an embodiment, the pre-stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101. As an example, the one or more predefined trial conditions may include, but not limited to, speed of the autonomous vehicle 101, size of an obstacle 115 that triggers diversion of the autonomous vehicle 101, terrain condition where the trial run is conducted such as slope of the road, type of road etc. and shape of a path where the trial run is conducted such as a straight road or a curvy road.) and 
a second change which is an amount of change of a direction with respect to a direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased (see at least Sarkar, para. [0046]: Therefore, among all the lateral shifts that could be applied for handling the predefined condition, the coefficient determining module 235 may determine the minimum lateral shift that would be sufficient for handling the predefined condition such as bypassing an obstacle 115. Further, the co-efficient determining module 235 compare the minimum lateral shift with pre-stored values 209 to determine one or more co-efficient value sets corresponding to the minimum lateral shift.).

As per claim 2 Sarkar discloses
wherein the target trajectory generator is configured to generate the target trajectory such that a distance in the road width direction between candidate points adjacent to each other in a road length direction out of candidate points which segments the target trajectory at a pitch of a predetermined distance is decreased (see at least Sarkar, para. [0046]: Therefore, among all the lateral shifts that could be applied for handling the predefined condition, the coefficient determining module 235 may determine the minimum lateral shift that would be sufficient for handling the predefined condition such as bypassing an obstacle 115. Further, the co-efficient deter mining module 235 compare the minimum lateral shift with pre-stored values 209 to determine one or more co-efficient value sets corresponding to the minimum lateral shift.).

As per claim 3 Sarkar discloses
further comprising:
a first index deriver configured to derive a first index which has a more negative value as the vehicle becomes closer to the recognized obstacle for each of a plurality of candidate points in a traveling direction of the vehicle   (see at least Sarkar, Fig. 2H & para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance. However, trajectory 249.sub.1 individually is not at a safe distance from the obstacle 115.);
a second index deriver configured to derive a second index which has a more positive value as the vehicle becomes closer to a recommended trajectory which is set in a predetermined rule for each of the plurality of candidate points in the traveling direction of the vehicle (see at least Sarkar, Fig. 2F & 2H para. [0088]: FIG. 2F shows a graph illustrating the position co-ordinates determined at the plurality of time instances, for 3 different co-efficient value sets, set 1, set 2, and set 3. The circular dots on curve corresponding to set 1, indicate the position co-ordinates (X, Y) to (Xn, Yn). Further, FIG. 2G shows orientation (Z) of the autonomous vehicle 101 for the corresponding position co–ordinates. para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance.... Therefore , only the trajectory 249_2 and the trajectory 249_3 , are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating on each of the one or more trajectories , in order to determine weightage of each of the one or more trajectories . Consider that the weightage of trajectory 249, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249 , corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115 .),
a third index deriver configured to derive a third index which is obtained by evaluating a shape of a temporary trajectory connecting the plurality of candidate points in a road length direction on the basis of at least the first change and the second change (see at least Sarkar, Fig. 2F & 2H para. [0088]: FIG. 2F shows a graph illustrating the position co-ordinates determined at the plurality of time instances, for 3 different co-efficient value sets, set 1, set 2, and set 3. The circular dots on curve corresponding to set 1, indicate the position co-ordinates (X, Y) to (Xn, Yn). Further, FIG. 2G shows orientation (Z) of the autonomous vehicle 101 for the corresponding position co–ordinates. para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance.... Therefore , only the trajectory 249_2 and the trajectory 249_3 , are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating on each of the one or more trajectories , in order to determine weightage of each of the one or more trajectories . Consider that the weightage of trajectory 249, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249 , corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115.),
wherein the target trajectory generator is configured to generate a temporary trajectory in which a score based on the first index and the second index correlated with a plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of temporary trajectories as the target trajectory (see at least Sarkar, Fig. 2H & para. [0119]: The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 meters which lies within the upper cut off value and the lower cut off value of the predefined threshold distance. However, trajectory 249.sub.1 individually is not at a safe distance from the obstacle 115. Therefore, only the trajectory 249z and the trajectory 249.sub.3 are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating along each of the one or more trajectories, in order to determine weightage of each of the one or more trajectories. Consider that the weightage of trajectory 249.sub.2 is W.sub.2, and trajectory 249.sub.3 is W.sub.3, among which W.sub.2 is the minimum weightage. Therefore, the processor 109 selects trajectory 249.sub.2 corresponding to the weightage W.sub.2 as the optimal trajectory for bypassing the obstacle 115.).

As per claim 4 Sarkar discloses
A vehicle control device comprising:
an obstacle recognizer configured to recognize an obstacle which is located near a vehicle (see at least Sarkar, para. [0035]: Further, the processor 109 may detect an occurrence of a predefined condition related to diversion of the autonomous vehicle 101 from a planned navigation path , based on the environment data. As an example, the predefined condition related to the diversion may include, but not limited to, a presence of an obstacle in the planned navigation path, a requirement for changing a lane or a requirement for realigning to the planned navigation path. As an example, when an obstacle such as a rock appears on the planned navigation path, the autonomous vehicle 101 may have to divert from the planned navigation path to avoid the obstacle.);
a first index deriver configured to derive a first index which has a more negative value as the vehicle becomes closer to the recognized obstacle for each of a plurality of candidate points in a traveling direction of the vehicle (see at least Sarkar, Fig. 2H & para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance. However, trajectory 249.sub.1 individually is not at a safe distance from the obstacle 115.);
a second index deriver configured to derive a second index which has a more positive value as the vehicle becomes closer to a recommended trajectory which is set in a predetermined rule for each of the plurality of candidate points in the traveling direction of the vehicle (see at least Sarkar, Fig. 2F & 2H para. [0088]: FIG. 2F shows a graph illustrating the position co-ordinates determined at the plurality of time instances, for 3 different co-efficient value sets, set 1, set 2, and set 3. The circular dots on curve corresponding to set 1, indicate the position co-ordinates (X, Y) to (Xn, Yn). Further, FIG. 2G shows orientation (Z) of the autonomous vehicle 101 for the corresponding position co–ordinates. para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance.... Therefore , only the trajectory 249_2 and the trajectory 249_3 , are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating on each of the one or more trajectories , in order to determine weightage of each of the one or more trajectories . Consider that the weightage of trajectory 249, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249 , corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115 .);
a third index deriver configured to derive a third index which is obtained by evaluating a shape of a temporary trajectory connecting the plurality of candidate points in the road length direction (see at least Sarkar, Fig. 2F & 2H para. [0088]: FIG. 2F shows a graph illustrating the position co-ordinates determined at the plurality of time instances, for 3 different co-efficient value sets, set 1, set 2, and set 3. The circular dots on curve corresponding to set 1, indicate the position co-ordinates (X, Y) to (Xn, Yn). Further, FIG. 2G shows orientation (Z) of the autonomous vehicle 101 for the corresponding position co–ordinates. para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance.... Therefore , only the trajectory 249_2 and the trajectory 249_3 , are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating on each of the one or more trajectories , in order to determine weightage of each of the one or more trajectories . Consider that the weightage of trajectory 249, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249 , corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115.); and
a target trajectory generator configured to generate a target trajectory in which the vehicle is to travel (see at least Sarkar, para. [0027]: Accordingly , the trajectory determining system may determine linear velocity and angular velocity, using which position co-ordinates and orientation of the autonomous vehicle are determined for each of one or more co-efficient value sets corresponding to the minimum lateral shift at a plurality of time instances. & para. [0036-0037]: Upon determining the minimum lateral shift, the processor 109 may compare the minimum lateral shift with pre-stored values to determine one or more co-efficient value sets corresponding to the minimum lateral shift. In an embodiment , the pre - stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101... Subsequently , the processor 109 may determine position co - ordinates and orientation at the corresponding time instances using the corresponding linear velocity and the corresponding angular velocity . In an embodiment , the processor 109 may continue to determine the linear velocity , the angular velocity , the position coordinates , and the orientation until the linear velocity is determined to be at least a predefined percentage to an initial linear velocity of the autonomous vehicle 101 recorded at the predefined distance),
wherein the target trajectory generator is configured to generate a temporary trajectory in which a score based on the first index and the second index correlated with a plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of the temporary trajectories as the target trajectory (see at least Sarkar, Fig. 2H & para. [0119]: The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 meters which lies within the upper cut off value and the lower cut off value of the predefined threshold distance. However, trajectory 249.sub.1 individually is not at a safe distance from the obstacle 115. Therefore, only the trajectory 249z and the trajectory 249.sub.3 are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating along each of the one or more trajectories, in order to determine weightage of each of the one or more trajectories. Consider that the weightage of trajectory 249.sub.2 is W.sub.2, and trajectory 249.sub.3 is W.sub.3, among which W.sub.2 is the minimum weightage. Therefore, the processor 109 selects trajectory 249.sub.2 corresponding to the weightage W.sub.2 as the optimal trajectory for bypassing the obstacle 115.).

As per claim 5 Sarkar discloses
wherein the third index deriver is configured to derive the third index such that the third index has a more positive value as a distance in a road width direction between candidate points adjacent to each other in the road length direction becomes less for the plurality of candidate points included in the temporary trajectory (see at least Sarkar, Fig. 2H & para. [0119]: Therefore, only the trajectory 249z and the trajectory 249, are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating one each of the one or more trajectories, in order to determine weightage of each of the one or more trajectories. Consider that the weightage of trajectory 2492, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249, corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115.).

As per claim 6 Sarkar discloses
wherein the target trajectory generator is configured to generate the target trajectory repeatedly with a predetermined cycle (see at least Sarkar, para. [0038]: Furthermore, the processor 109 may determine an optimal trajectory for the navigation of the autonomous vehicle 101 based on weightage of each of the one or more trajectories. In some embodiments, the weightage of each of the one or more trajectories is computed based on cumulative variation in the orientation and total time required for navigating along the corresponding trajectories. In some embodiments, the determined optimal trajectory may be a tangential trajectory with minimum weightage among the one or more trajectories.), and
wherein the third index deriver is configured to derive the third index such that the third index has a more positive value as a distance in a road width direction between corresponding points in the road length direction in the target trajectory which is generated in a previous cycle and the temporary trajectory becomes less (see at least Sarkar, Fig. 2H & para. [0119]: Therefore, only the trajectory 249z and the trajectory 249, are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating one each of the one or more trajectories, in order to determine weightage of each of the one or more trajectories. Consider that the weightage of trajectory 2492, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249, corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115.)..

As per claim 7 Sarkar discloses
wherein the target trajectory generator is configured to generate the target trajectory repeatedly with a predetermined cycle (see at least Sarkar, para. [0038]: Furthermore, the processor 109 may determine an optimal trajectory for the navigation of the autonomous vehicle 101 based on weightage of each of the one or more trajectories. In some embodiments, the weightage of each of the one or more trajectories is computed based on cumulative variation in the orientation and total time required for navigating along the corresponding trajectories. In some embodiments, the determined optimal trajectory may be a tangential trajectory with minimum weightage among the one or more trajectories.), and
wherein the third index deriver is configured to derive the third index such that the third index has a more positive value as a slope of change of a straight line connecting a position of the vehicle at a time point of generation of the temporary trajectory and a predetermined-numbered candidate point form a candidate point closest to the vehicle in the temporary trajectory between a previous cycle and a current cycle becomes less (see at least Sarkar, Fig. 2H & para. [0119]: Therefore, only the trajectory 249z and the trajectory 249, are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating one each of the one or more trajectories, in order to determine weightage of each of the one or more trajectories. Consider that the weightage of trajectory 2492, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249, corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115.).



As per claim 11 Sarkar discloses
A vehicle control method of causing a computer mounted in a vehicle to perform: recognizing an obstacle which is located near the vehicle (see at least Sarkar, para. [0035]: Further, the processor 109 may detect an occurrence of a predefined condition related to diversion of the autonomous vehicle 101 from a planned navigation path , based on the environment data. As an example, the predefined condition related to the diversion may include, but not limited to, a presence of an obstacle in the planned navigation path, a requirement for changing a lane or a requirement for realigning to the planned navigation path. As an example, when an obstacle such as a rock appears on the planned navigation path, the autonomous vehicle 101 may have to divert from the planned navigation path to avoid the obstacle.);
generating a target trajectory in which the vehicle is to travel repeatedly with a predetermined cycle (see at least Sarkar, para. [0027]: Accordingly , the trajectory determining system may determine linear velocity and angular velocity, using which position co-ordinates and orientation of the autonomous vehicle are determined for each of one or more co-efficient value sets corresponding to the minimum lateral shift at a plurality of time instances. & para. [0036-0037]: Upon determining the minimum lateral shift, the processor 109 may compare the minimum lateral shift with pre-stored values to determine one or more co-efficient value sets corresponding to the minimum lateral shift. In an embodiment , the pre - stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101... Subsequently , the processor 109 may determine position co - ordinates and orientation at the corresponding time instances using the corresponding linear velocity and the corresponding angular velocity . In an embodiment , the processor 109 may continue to determine the linear velocity , the angular velocity , the position coordinates , and the orientation until the linear velocity is determined to be at least a predefined percentage to an initial linear velocity of the autonomous vehicle 101 recorded at the predefined distance); and
generating the target trajectory such that a first change which is an amount of change in a road width direction from the target trajectory which is generated in a previous cycle during repeated generating of the target trajectory (see at least Sarkar, para. [0036]: In an embodiment, the pre-stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101. As an example, the one or more predefined trial conditions may include, but not limited to, speed of the autonomous vehicle 101, size of an obstacle that triggers diversion of the autonomous vehicle 101, terrain condition where the trial run is conducted such as slope of the road, type of road etc. and shape of a path where the trial run is conducted such as a straight road or a curvy road. In an embodiment, the pre-stored values may include, but not limited to, lateral shift values and a co-efficient value set corresponding to each lateral shift value and approach speed of the autonomous vehicle 101. para. [0046-0047]: FIG. 2B illustrates an exemplary lateral shift 201 when the obstacle 115 is bypassed slowly and FIG. 2C illustrates an exemplary lateral shift 201 when the obstacle 115 is bypassed fast... In an embodiment, the pre-stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101. As an example, the one or more predefined trial conditions may include, but not limited to, speed of the autonomous vehicle 101, size of an obstacle 115 that triggers diversion of the autonomous vehicle 101, terrain condition where the trial run is conducted such as slope of the road, type of road etc. and shape of a path where the trial run is conducted such as a straight road or a curvy road.), and 
a second change which is an amount of change of a direction with respect to a direction directed from the vehicle to a point a predetermined distance away on the target trajectory between the previous cycle and a current cycle are decreased (see at least Sarkar, para. [0046]: Therefore, among all the lateral shifts that could be applied for handling the predefined condition, the coefficient determining module 235 may determine the minimum lateral shift that would be sufficient for handling the predefined condition such as bypassing an obstacle 115. Further, the co-efficient determining module 235 compare the minimum lateral shift with pre-stored values 209 to determine one or more co-efficient value sets corresponding to the minimum lateral shift.).

As per claim 12 Sarkar discloses
A vehicle control method of causing a computer mounted in a vehicle to perform:
recognizing an obstacle which is located near the vehicle (see at least Sarkar, para. [0035]: Further, the processor 109 may detect an occurrence of a predefined condition related to diversion of the autonomous vehicle 101 from a planned navigation path , based on the environment data. As an example, the predefined condition related to the diversion may include, but not limited to, a presence of an obstacle in the planned navigation path, a requirement for changing a lane or a requirement for realigning to the planned navigation path. As an example, when an obstacle such as a rock appears on the planned navigation path, the autonomous vehicle 101 may have to divert from the planned navigation path to avoid the obstacle.);
deriving a first index which has a more negative value as the vehicle becomes closer to the recognized obstacle for each of a plurality of candidate points in a traveling direction of the vehicle (see at least Sarkar, Fig. 2H & para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance. However, trajectory 249.sub.1 individually is not at a safe distance from the obstacle 115.);
deriving a second index which has a positive value as the vehicle becomes closer to a recommended trajectory which is set in a predetermined rule for each of the plurality of candidate points in the traveling direction of the vehicle (see at least Sarkar, Fig. 2F & 2H para. [0088]: FIG. 2F shows a graph illustrating the position co-ordinates determined at the plurality of time instances, for 3 different co-efficient value sets, set 1, set 2, and set 3. The circular dots on curve corresponding to set 1, indicate the position co-ordinates (X, Y) to (Xn, Yn). Further, FIG. 2G shows orientation (Z) of the autonomous vehicle 101 for the corresponding position co–ordinates. para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance.... Therefore , only the trajectory 249_2 and the trajectory 249_3 , are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating on each of the one or more trajectories , in order to determine weightage of each of the one or more trajectories . Consider that the weightage of trajectory 249, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249 , corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115 .);
deriving a third index which is obtained by evaluating a shape of a temporary trajectory connecting the plurality of candidate points in the road length direction (see at least Sarkar, Fig. 2F & 2H para. [0088]: FIG. 2F shows a graph illustrating the position co-ordinates determined at the plurality of time instances, for 3 different co-efficient value sets, set 1, set 2, and set 3. The circular dots on curve corresponding to set 1, indicate the position co-ordinates (X, Y) to (Xn, Yn). Further, FIG. 2G shows orientation (Z) of the autonomous vehicle 101 for the corresponding position co–ordinates. para. [0115-0119]: Co-efficient value set 1: a=32, b=−90, c=63.6 and A=−1.66, B−4.7 C=2 Upon determining the co-efficient value sets, the processor 109 may determine the velocity and position data 211 i.e. linear velocity, the angular velocity, the position co-ordinates and the orientation of the autonomous vehicle 101 at a plurality of time instances, for each of the co-efficient value sets. Further, the processor 109 may generate the one or more trajectories based on the velocity and position data 211 The one or more trajectories generated by the processor 109 are indicated in the FIG. 2H as trajectory 249.sub.1, trajectory 249.sub.2 and trajectory 249.sub.3. The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 metres which lies within the upper cut off value and the lower cut off value of the predefined threshold distance.... Therefore , only the trajectory 249_2 and the trajectory 249_3 , are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating on each of the one or more trajectories , in order to determine weightage of each of the one or more trajectories . Consider that the weightage of trajectory 249, is W2, and trajectory 2493 is W3, among which W, is the minimum weightage. Therefore , the processor 109 selects trajectory 249 , corresponding to the weightage W2 as the optimal trajectory for bypassing the obstacle 115 .);
generating a target trajectory in which the vehicle is to travel (see at least Sarkar, para. [0027]: Accordingly , the trajectory determining system may determine linear velocity and angular velocity, using which position co-ordinates and orientation of the autonomous vehicle are determined for each of one or more co-efficient value sets corresponding to the minimum lateral shift at a plurality of time instances. & para. [0036-0037]: Upon determining the minimum lateral shift, the processor 109 may compare the minimum lateral shift with pre-stored values to determine one or more co-efficient value sets corresponding to the minimum lateral shift. In an embodiment , the pre - stored values may be generated based on a trial run of the autonomous vehicle 101 under one or more predefined trial conditions of the autonomous vehicle 101... Subsequently , the processor 109 may determine position co - ordinates and orientation at the corresponding time instances using the corresponding linear velocity and the corresponding angular velocity . In an embodiment , the processor 109 may continue to determine the linear velocity , the angular velocity , the position coordinates , and the orientation until the linear velocity is determined to be at least a predefined percentage to an initial linear velocity of the autonomous vehicle 101 recorded at the predefined distance); and
generating a temporary trajectory in which a score based on the first index and the second index correlated with a plurality of candidate points included in the temporary trajectory and the third index derived for the temporary trajectory has a positive value out of a plurality of the temporary trajectories as the target trajectory at the time of generating the target trajectory (see at least Sarkar, Fig. 2H & para. [0119]: The processor 109 may determine average distance of each of the one or more trajectories from the contour of the obstacle 115. Consider the average distance is 3.5 meters which lies within the upper cut off value and the lower cut off value of the predefined threshold distance. However, trajectory 249.sub.1 individually is not at a safe distance from the obstacle 115. Therefore, only the trajectory 249z and the trajectory 249.sub.3 are determined to be at a safe distance from the obstacle 115 and selected for determining weightage. Further, the processor 109 determines the cumulative orientation variation for navigating and total time for navigating along each of the one or more trajectories, in order to determine weightage of each of the one or more trajectories. Consider that the weightage of trajectory 249.sub.2 is W.sub.2, and trajectory 249.sub.3 is W.sub.3, among which W.sub.2 is the minimum weightage. Therefore, the processor 109 selects trajectory 249.sub.2 corresponding to the weightage W.sub.2 as the optimal trajectory for bypassing the obstacle 115.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, in view of US 2018/0261094A1 (“Nishimura”).
As per claim 8 Sarkar discloses
a third index deriver (see at least Sarkar, para. [0119]: Consider that the weightage of trajectory 249.sub.2 is W.sub.2, and trajectory 249.sub.3 is W.sub.3, among which W.sub.2 is the minimum weightage. Therefore, the processor 109 selects trajectory 249.sub.2 corresponding to the weightage W.sub.2 as the optimal trajectory for bypassing the obstacle 115.).
However Sarkar does not explicitly disclose
wherein the deriver is configured not to derive the index from a temporary trajectory in which a distance in a road width direction between candidate points adjacent to each other in the road length direction is greater than a threshold value.
Nishimura teaches
wherein the deriver is configured not to derive the index from a temporary trajectory in which a distance in a road width direction between candidate points adjacent to each other in the road length direction is greater than a threshold value (see at least Nishimura, para. [0148]: After the first device selects the continuous points in the forward direction, the first device determines whether or not a total of the distance between the continuous points in the forward direction is larger/longer than a predetermined continuous structure determining distance (hereinafter, referred to as a “first threshold distance”). When the total of the distance between the continuous points in the forward direction is larger/longer than the continuous structure determining distance, the first device determines that the obstacle including the obstacle point whose time to collision TTC is minimum is the continuous structure. The first device recognizes, as an end point of the continuous structure in the forward direction, the processing point which has been selected as the continuous point at the last time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teaching of wherein the deriver is configured not to derive the index from a temporary trajectory in which a distance in a road width direction between candidate points adjacent to each other in the road length direction is greater than a threshold value of Nishimura in order to prevent the own vehicle from colliding with the continuous structure (see at least Nishimura, para. [0004]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, in view of JP 2017081425A (“Oba”).
As per claim 9 Sarkar does not explicitly disclose
wherein the target trajectory generator is configured to move one of two candidate points in which a distance in the road width direction is greater than a threshold value in the road width direction such that the distance is not greater than the threshold value when the distance in the road width direction between candidate points which constitute the generated target trajectory and are adjacent to each other in a road length direction is greater than the threshold value 
Oba teaches
wherein the target trajectory generator is configured to move one of two candidate points in which a distance in the road width direction is greater than a threshold value in the road width direction such that the distance is not greater than the threshold value when the distance in the road width direction between candidate points which constitute the generated target trajectory and are adjacent to each other in a road length direction is greater than the threshold value (see at least Oba, pg. 9: For example, when the travel mode is determined to be constant speed travel by the travel mode determination unit 110, the first trajectory generation unit 112 generates a trajectory T1 shown in the drawing. When the external vehicle recognition unit 104 recognizes the obstacle OB while the host vehicle M is traveling along the track T1, the travel mode determination unit 110 determines the travel mode to be obstacle avoidance travel. Accordingly, in order to avoid the obstacle OB on the trajectory T1, the first trajectory generation unit 112 changes, for example, the previously generated trajectory T1 to a trajectory T2 that can avoid the obstacle OB. Here, when the trajectory T2 changed by the first trajectory generating unit 112 (or the second trajectory generating unit 126) is applied to the traveling of the host vehicle M as it is, the vehicle control device 100 makes a sudden turn to the host vehicle M. There was a case where it was executed. Therefore, the correction trajectory generation unit 130 in the present embodiment corrects the trajectory T2 changed by the first trajectory generation unit 112 (or the second trajectory generation unit 126) into a gentler trajectory in the lane width direction. For example, the correction trajectory generation unit 130 corrects the trajectory T2 into a gentle trajectory when the difference between the trajectories T1 and T2 is large. Further, the correction trajectory generation unit 130 may not correct the trajectory T2 when the change between the trajectories T1 and T2 or the degree of change is small. & pg. 12: For example, the correction trajectory generation unit 130 sets the initial setting position of the intermediate target position K .sub.tg2 # to a position that is biased toward the final target position K .sub.tg1 when viewed from the middle point, and sets the intermediate target position K .sub.tg2 #. As the number of times .sub. increases, the position may be .sub. shifted to the final target position K .sub.tg2 side as seen from the middle point. Further, the correction trajectory generation unit 130 may shift the bias with the reverse tendency. As a result, the vehicle control device 100 can gradually bring the correction trajectory T2 # closer to the trajectory T2 as the predetermined time Δt elapses. As a result, the vehicle control device 100 can realize a smoother vehicle behavior according to a change in the surrounding environment of the host vehicle M. Further, the correction trajectory generation unit 130 may correct the trajectory when the change between the trajectory T1 and the trajectory T2 is larger than the threshold, or based on the TTC when the trajectory that avoids the obstacle is generated. The trajectory may be corrected. For example, when the TTC with the obstacle is smaller than the threshold value, that is, when the obstacle is close to the host vehicle M or when the avoidance time is short, the corrected trajectory generation unit 130 corrects the trajectory. Avoidance may not be in time. Therefore, the correction trajectory generation unit 130 may prioritize obstacle avoidance by temporarily prohibiting the correction of the trajectory based on the TTC with the obstacle or reducing the degree of correction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teaching of wherein the target trajectory generator is configured to move one of two candidate points in which a distance in the road width direction is greater than a threshold value in the road width direction such that the distance is not greater than the threshold value when the distance in the road width direction between candidate points which constitute the generated target trajectory and are adjacent to each other in a road length direction is greater than the threshold value of Oba in order to improve safety during traveling (see at least Oba, pg. 12).

As per claim 10 Sarkar does not explicitly disclose
wherein the target trajectory generator is configured to set a search start point which is used to ascertain whether the distance in the road width direction between candidate points adjacent to each other in the road length direction is greater than the threshold value to a trajectory point which is farthest from the vehicle in the road width direction out of trajectory points constituting the target trajectory 
Oba teaches
wherein the target trajectory generator is configured to set a search start point which is used to ascertain whether the distance in the road width direction between candidate points adjacent to each other in the road length direction is greater than the threshold value to a trajectory point which is farthest from the vehicle in the road width direction out of trajectory points constituting the target trajectory (see at least Oba, pg. 9: For example, when the travel mode is determined to be constant speed travel by the travel mode determination unit 110, the first trajectory generation unit 112 generates a trajectory T1 shown in the drawing. When the external vehicle recognition unit 104 recognizes the obstacle OB while the host vehicle M is traveling along the track T1, the travel mode determination unit 110 determines the travel mode to be obstacle avoidance travel. Accordingly, in order to avoid the obstacle OB on the trajectory T1, the first trajectory generation unit 112 changes, for example, the previously generated trajectory T1 to a trajectory T2 that can avoid the obstacle OB. Here, when the trajectory T2 changed by the first trajectory generating unit 112 (or the second trajectory generating unit 126) is applied to the traveling of the host vehicle M as it is, the vehicle control device 100 makes a sudden turn to the host vehicle M. There was a case where it was executed. Therefore, the correction trajectory generation unit 130 in the present embodiment corrects the trajectory T2 changed by the first trajectory generation unit 112 (or the second trajectory generation unit 126) into a gentler trajectory in the lane width direction. For example, the correction trajectory generation unit 130 corrects the trajectory T2 into a gentle trajectory when the difference between the trajectories T1 and T2 is large. Further, the correction trajectory generation unit 130 may not correct the trajectory T2 when the change between the trajectories T1 and T2 or the degree of change is small. & pg. 12: For example, the correction trajectory generation unit 130 sets the initial setting position of the intermediate target position K .sub.tg2 # to a position that is biased toward the final target position K .sub.tg1 when viewed from the middle point, and sets the intermediate target position K .sub.tg2 #. As the number of times .sub. increases, the position may be .sub. shifted to the final target position K .sub.tg2 side as seen from the middle point. Further, the correction trajectory generation unit 130 may shift the bias with the reverse tendency. As a result, the vehicle control device 100 can gradually bring the correction trajectory T2 # closer to the trajectory T2 as the predetermined time Δt elapses. As a result, the vehicle control device 100 can realize a smoother vehicle behavior according to a change in the surrounding environment of the host vehicle M. Further, the correction trajectory generation unit 130 may correct the trajectory when the change between the trajectory T1 and the trajectory T2 is larger than the threshold, or based on the TTC when the trajectory that avoids the obstacle is generated. The trajectory may be corrected. For example, when the TTC with the obstacle is smaller than the threshold value, that is, when the obstacle is close to the host vehicle M or when the avoidance time is short, the corrected trajectory generation unit 130 corrects the trajectory. Avoidance may not be in time. Therefore, the correction trajectory generation unit 130 may prioritize obstacle avoidance by temporarily prohibiting the correction of the trajectory based on the TTC with the obstacle or reducing the degree of correction..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teaching of wherein the target trajectory generator is configured to set a search start point which is used to ascertain whether the distance in the road width direction between candidate points adjacent to each other in the road length direction is greater than the threshold value to a trajectory point which is farthest from the vehicle in the road width direction out of trajectory points constituting the target trajectory of Oba in order to improve safety during traveling (see at least Oba, pg. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668